office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eb hw bpie gl-125239-04 uilc date to associate area_counsel cc sb_se sf attention anthony kim from branch chief cc tege eb hw subject health insurance deduction for self-employed individuals under sec_162 l this chief_counsel_advice responds to your request for assistance dated date regarding i r c ' l in accordance with i r c ' k this advice may not be used or cited as precedent issue sec_1 whether a self-employed_individual who is a sole_proprietor may deduct pursuant to sec_162 insurance costs for the medical_care of the sole_proprietor and his or her spouse and dependents from the earned_income derived from his or her trade_or_business when the health insurance_policy purchased by the sole_proprietor is issued in his or her individual name and not in the name of the sole proprietor’s trade_or_business whether a self-employed_individual may aggregate the profits and losses of two or more businesses to establish the net_income ceiling up to which he or she may claim insurance costs deductions under sec_162 conclusion sec_1 sec_162 was originally enacted as sec_162 it was redesignated as sec_162 by sec_301 of the miscellaneous revenue act of this document refers to the section as sec_162 both before and after the redesignation yes a self-employed_individual who is a sole_proprietor may deduct the medical_care insurance costs of the sole_proprietor and his or her family from the earned_income of his or her trade_or_business when the health insurance_policy purchased by the sole_proprietor is issued in his or her individual name and not in the name of the sole proprietor’s trade_or_business no under sec_162 the health insurance costs deductions must be claimed for a specific plan providing medical_care coverage that is established under a specific trade_or_business and the deductions are limited to the earned_income of that specific trade_or_business discussion sec_162 allows an individual who is an employee within the meaning one of the reasons for enacting the ' l deduction was that the existing rules of i r c ' c to deduct amounts paid during the taxable_year for insurance which constitute medical_care for the taxpayer and the taxpayer’s spouse and dependents i r c ' l a provides that no deduction is allowed to the extent that the amount of the deduction exceeds the taxpayer’s earned_income within the meaning of i r c ' c derived by the taxpayer from the trade_or_business with respect to which the plan providing the medical_care coverage is established the deductible amount has been limited in the past to certain percentages of the amount_paid but for the taxable_year and thereafter of the amount_paid is allowed up to the earned_income limit sec_162 the deduction is further limited in that no deduction is allowed for costs during a month in which the taxpayer is eligible to participate in any subsidized health plan maintained by any employer of the taxpayer or of the spouse of the taxpayer i r c ' l b relating to the exclusion_from_gross_income for benefits under employer accident or health_plans created unfair distinctions between self-employed individuals and the owners of corporations owners of corporations could exclude from gross_income health benefits provided by the corporation whereas no similar exclusion was available to self-employed individuals see s rep no 99th cong 2d sess vol c b the legislative_history contrasts the tax benefits available to owners who are corporate employees with the lack of similar benefits for self-employed individuals similarly the deduction was increased in for taxable years beginning after date in order to reduce the disparity of treatment between insurance expenses of self-employed individuals and employer-provided health insurance and to help make health insurance more affordable for self-employed individuals h_r rep no 105th cong 2d sess 1998_4_cb_307 taxpayer's earned_income to one trade_or_business the language derived by the taxpayer from the trade_or_business with respect to which the plan providing the medical when i r c ' l was enacted in ' l a did not limit the therefore taking into consideration the limitations under section i r c ' l thus the statute has always required that a plan be established under a trade or care coverage is established was added by sec_1011b b of the technical_and_miscellaneous_revenue_act_of_1988 retroactive to the enactment of ' l i r c ' l also included a provision under which the ' l deduction was not available to any taxpayer for any taxable_year unless coverage was provided under one or more plans meeting the requirements of sec_89 nondiscrimination requirements treating such coverage as an employer-provided benefit this provision was deleted in by section a of pub_l_no 1990_1_cb_207 retroactive to the enactment of ' l the reason for the retroactive deletion was that sec_89 was retroactively repealed by the same act and never took effect business generally the earned_income from only that trade_or_business can be considered however if the self-employed_individual establishes for instance a medical plan under business a and a dental plan under business b the earned_income from each business is considered discussed above has established a plan providing medical_care coverage with respect to his or her trade_or_business and therefore may deduct the medical_care insurance costs for himself his spouse and dependents under i r c ' l but only to the extent that the cost of the insurance does not exceed the earned_income as defined in i r c ' c derived by the sole_proprietor from the specific trade_or_business with respect to which the insurance was purchased the self-employed_individual and his or her spouse and dependents under a health insurance plan established for his trade_or_business up to the net_earnings of the specific trade_or_business with respect to which the plan is established but a self- employed individual may not add the net profits from all his or her trades and businesses for purposes of determining the deduction limit under i r c ' l a however if a self-employed_individual has more than one trade_or_business he or she may deduct the medical_care insurance costs of the self-employed_individual and his or her spouse and dependents under each specific health insurance plan established under each specific business up to the net_earnings of that specific trade_or_business a self-employed_individual may deduct the medical_care insurance costs for a sole_proprietor who purchases health insurance in his or her individual name case development hazards and other considerations none this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions __________________ harry beker
